                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JOSEPH DRAYTON, JR., #145148,                  )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          ) CIVIL ACTION NO. 1:20-CV-857-WHA
                                               )
SHERIFF DONALD VALENZA, et al.,                )
                                               )
           Defendants.                         )

                                           ORDER

         On June 16, 2021, the Magistrate Judge entered a Recommendation (Doc. #34)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 8th day of July, 2021.



                                     /s/ W. Harold Albritton
                                     SENIORUNITED STATES DISTRICT JUDGE
